Case: 20-40428   Document: 00516002643        Page: 1    Date Filed: 09/03/2021




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 3, 2021
                               No. 20-40428                       Lyle W. Cayce
                                                                       Clerk

   Marc Veasey; Jane Hamilton; Sergio DeLeon; Floyd
   Carrier; Anna Burns; Michael Montez; Penny Pope;
   Oscar Ortiz; Koby Ozias; League of United Latin
   American Citizens; John Mellor-Crumley; Gordon
   Benjamin; Ken Gandy; Evelyn Brickner,

                                                        Plaintiffs—Appellees,

                                   versus

   Greg Abbott, in his Official Capacity as Governor of Texas; State of
   Texas; Ruth R. Hughs, in her Official Capacity as Texas Secretary of
   State,

                                     Defendants—Appellants,
   __________________________________________________

   United States of America,

                                                         Plaintiff—Appellee,

   Texas League of Young Voters Education Fund, Imani
   Clark,

                                            Intervenors Plaintiffs—Appellees,

                                   versus

   State of Texas,
Case: 20-40428    Document: 00516002643         Page: 2    Date Filed: 09/03/2021




                                 No. 20-40428


                                      Defendant—Appellant,
   __________________________________________________

   Texas State Conference of NAACP Branches; Mexican
   American Legislative Caucus, Texas House of
   Representatives,

                                                          Plaintiffs—Appellees,
                                    versus


   Greg Abbott, in his Official Capacity as Governor of Texas; Ruth R.
   Hughs, in her Official Capacity as Texas Secretary of State; State of
   Texas,

                                     Defendants—Appellants,
   __________________________________________________

   Eulalio Mendez, Jr.; Lionel Estrada; Estela Garcia
   Espinosa; Maximina Martinez Lara; La Union Del
   Pueblo Entero, Incorporated,

                                                          Plaintiffs—Appellees,

                                    versus

   State of Texas; Ruth R. Hughs, in her Official Capacity as Texas
   Secretary of State,

                                                     Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 2:13-CV-193
                           USDC No. 2:13-CV-263




                                      2
Case: 20-40428      Document: 00516002643           Page: 3    Date Filed: 09/03/2021




                                     No. 20-40428


                              USDC No. 2:13-CV-291
                              USDC No. 2:13-CV-348


   Before King, Dennis, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
          By a sharply divided vote and over multiple spirited dissents, our en
   banc court held unlawful a Texas statute requiring voters to present photo ID
   in order to vote. See Veasey v. Abbott, 830 F.3d 216 (5th Cir. 2016) (en banc).
   We are of course bound by that decision. The only question in this appeal is
   whether Plaintiffs are “prevailing parties” and thereby entitled to recover
   attorneys’ fees under 42 U.S.C. § 1988(b) and 52 U.S.C. § 10310(e).
          It seems obvious that they are. Plaintiffs successfully challenged the
   Texas photo ID requirement before our en banc court, and used that victory
   to secure a court order permanently preventing its enforcement during the
   elections in 2016 and 2017. That court order substituted the photo ID
   requirement with a mere option—which of course defeats the whole purpose
   of a mandate. And those elections are now well in the past. The State of
   Texas obviously cannot go back in time and re-run the 2016 and 2017
   elections under a photo ID requirement. Cf. Stringer v. Whitley, 942 F.3d 715,
   726 (5th Cir. 2019) (Ho, J., concurring) (“Plaintiffs have indeed endured an
   injury in the past. They were unable to exercise their right to vote in past
   election cycles. And it is a right they will never be able to recover.”).
          Not surprisingly, then, the State readily admits that any suggestion
   that Plaintiffs did not prevail in these proceedings would be
   “counterintuitive,” to say the least. We agree and accordingly affirm.




                                          3
Case: 20-40428      Document: 00516002643           Page: 4     Date Filed: 09/03/2021




                                     No. 20-40428


                                           I.
          Texas enacted Senate Bill 14 (SB 14) in 2011 and began enforcing it in
   2013. Act of May 16, 2011 82nd Leg., R.S., ch. 123, 2011 Tex. Gen. Laws.
   619.   SB 14 required voters in Texas to present one of six forms of
   government-issued photo identification at the polls in order to vote. See
   Veasey, 830 F.3d at 225 (listing the acceptable forms of photo identification).
          Plaintiffs sued to enjoin the enforcement of SB 14, alleging, inter alia,
   that the photo identification requirement violated the Fourteenth and
   Fifteenth Amendments of the Constitution and § 2 of the Voting Rights Act.
   The district court concluded that SB 14 had an impermissible discriminatory
   effect on certain minority voters in Texas and permanently enjoined the
   enforcement of SB 14 accordingly. See Veasey v. Perry, 71 F. Supp. 3d 627,
   633, 707–08 (S.D. Tex. 2014).
          This court sitting en banc affirmed the district court’s discriminatory
   effect finding, while reversing and remanding on other aspects of the district
   court’s decision, such as the finding that SB 14 was enacted with a
   discriminatory purpose. Veasey, 830 F.3d at 264, 272. We directed the
   district court to enter an “interim remedy for SB 14’s discriminatory effect
   that disrupts voter identification rules for the 2016 election season as little as
   possible, yet eliminates the Section 2 discriminatory effect violation.” Id. at
   272.   The court’s “primary concern” was to “ensure that SB 14’s
   discriminatory effect [was] ameliorated as Section 2 requires in time for the
   November 2016 election.” Id. at 242–43.
          On remand in August 2016, the district court entered an order, agreed
   to by all parties, for an interim remedy for that November’s elections. Under
   the order,
          voters who lacked an SB 14 ID could cast a regular ballot upon
          completing a Declaration of Reasonable Impediment (“DRI”)




                                           4
Case: 20-40428      Document: 00516002643            Page: 5     Date Filed: 09/03/2021




                                      No. 20-40428


          and presenting a specified form of identification. The seven
          possible impediments were: (1) lack of transportation, (2) lack
          of documents necessary to obtain acceptable ID, (3) work
          schedule, (4) lost or stolen ID, (5) disability or illness, (6)
          family responsibility, and (7) ID applied for but not yet
          received.
          The DRI also offered an “other” box, allowing voters to write
          anything in the blank space to be able to vote. The declaration
          further provided that the reasonableness of the voter’s
          impediment or difficulty could not be questioned by election
          officials, and the voter signed the declaration “upon penalty of
          perjury.” The specified forms of ID a voter was required to
          present in order to take advantage of the reasonable
          impediment declaration were the same documents required to
          vote under pre-SB 14 law: a valid voter-registration certificate,
          a certified birth certificate, a copy or original of a current utility
          bill, bank statement, government check, paycheck, or other
          government document showing the voter’s name and address.
   Veasey v. Abbott, 888 F.3d 792, 796 (5th Cir. 2018). The order also expanded
   the range of acceptable photo IDs from those effective within sixty days of
   the election to those effective within four years of the election. The interim
   remedy would govern the November 2016 general election and remain in
   effect pending further order of the district court.
          After the district court on remand again concluded that SB 14 was
   enacted with a discriminatory purpose, Veasey v. Abbott, 249 F. Supp. 3d 868,
   876 (S.D. Tex. 2017), a motions panel of this court stayed the district court’s
   order pending appeal and instructed that the “Interim Order and its
   reasonable impediment procedures will remain in effect for elections in
   2017.” Veasey v. Abbott, 870 F.3d 387, 391–92 (5th Cir. 2017).
          Then, in May 2017, Texas enacted Senate Bill 5 (SB 5) “as a legislative
   remedy to cure and replace SB 14.” Veasey, 888 F.3d at 797.




                                            5
Case: 20-40428       Document: 00516002643           Page: 6     Date Filed: 09/03/2021




                                      No. 20-40428


          Texas modeled SB 5 after the interim order. In particular, it codified
   the reasonable impediment procedure for voters who could not obtain the
   photo identification required under SB 14. Id. SB 5 also “(1) . . . extend[ed]
   the period within which an expired form of identification [would] be accepted
   for voting, (2) . . . expand[ed] the list of acceptable forms of identification, (3)
   . . . require[d] the implementation of mobile locations for obtaining election
   identification certificates, and (4) . . . remove[d] the ‘other’ option offered in
   the interim remedy.” Id.
          Following the enactment of SB 5, Defendants moved for
   reconsideration of the district court’s discriminatory purpose finding. The
   district court denied the motion, granted Plaintiffs declaratory relief that SB
   14 violates § 2 of the VRA and the Fourteenth and Fifteenth Amendments,
   permanently enjoined enforcement of SB 14 and SB 5, vacated the interim
   remedy, and reinstated the pre-SB 14 law that did not require voters to
   present photo identification at the polls. Veasey v. Abbott, 265 F. Supp. 3d
   684, 698, 700 (S.D. Tex. 2017). Defendants appealed.
          We reversed and rendered the district court’s permanent injunction
   and order for potential further relief. Veasey, 888 F.3d at 804. We observed
   that SB 5 “affords a generous, tailored remedy for the actual violations
   found,” id. at 801, “was designed to remedy every defect claimed” by the
   Plaintiffs, id. at 802, and “constitutes an effective remedy for the only
   deficiencies testified to in SB 14,” id. at 804. We added that SB 5 “essentially
   mirrors an agreed interim order for the same purpose” and that “the State
   has acted promptly following this court’s mandate.” Id. Plaintiffs neither
   sought en banc review nor petitioned for certiorari.
          On September 17, 2018, the district court entered a final judgment
   stating that, “[f]or the reasons set forth by the Fifth Circuit . . . , the Court
   enters final judgment dismissing this case.” Neither side filed an appeal.




                                            6
Case: 20-40428      Document: 00516002643           Page: 7    Date Filed: 09/03/2021




                                     No. 20-40428


          Plaintiffs moved for attorneys’ fees under 42 U.S.C. § 1988(b) and
   52 U.S.C. § 10310(e), seeking $8,856,376.71. They argued that they qualified
   as prevailing parties because they “successfully obtained a finding of liability
   in their favor that led to the . . . interim remedial order”; the “interim relief
   was implemented during the 2016 general election and subsequent
   elections”; they “successfully opposed Defendants’ petition for certiorari”;
   and “the interim relief remained in place until [Texas] implemented an ID
   law . . . that incorporated aspects of the interim remedial relief.”
          The district court granted the motion and ordered Defendants to pay
   Plaintiffs $6,790,333.31 in attorneys’ fees and expenses. It held that Plaintiffs
   obtained judicially sanctioned relief in the form of the interim order that
   followed this court’s affirmance of the district court’s discriminatory effect
   ruling, which was never disturbed. It concluded that “Plaintiffs have met all
   of the requirements [for prevailing-party status] on the basis of the judicial
   issuance of the [interim order] in their favor.”
          Defendants timely appealed the district court’s conclusion that
   Plaintiffs are prevailing parties. They do not challenge the reasonableness of
   the amount awarded by the district court.
          A district court’s award of attorneys’ fees is reviewed for abuse of
   discretion. Petteway v. Henry, 738 F.3d 132, 137 (5th Cir. 2013). Whether a
   party is a “prevailing party” for the purposes of attorneys’ fees is a legal
   question that is reviewed de novo. Id.
                                          II.
          Under the “American Rule,” litigants pay for their own attorneys’
   fees, and the prevailing party is not entitled to collect attorneys’ fees from
   the loser. Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 247
   (1975). However, Congress has created statutory exceptions to this general
   rule. One such exception is 42 U.S.C. § 1988(b), which provides that “the




                                          7
Case: 20-40428       Document: 00516002643          Page: 8   Date Filed: 09/03/2021




                                     No. 20-40428


   court, in its discretion, may allow the prevailing party, other than the United
   States, a reasonable attorney’s fee as part of the costs” for private actions
   brought under 42 U.S.C. § 1983 and other civil rights statutes. Similarly,
   52 U.S.C. § 10310(e) provides that “[i]n any action or proceeding to enforce
   the voting guarantees of the fourteenth and fifteenth amendment, the court,
   in its discretion, may allow the prevailing party, other than the United States,
   a reasonable attorney’s fee.” These provisions are “identically construed”
   because they share similar “language and purpose.”            Davis v. Abbott,
   781 F.3d 207, 213 n.6 (5th Cir. 2015).
          Plaintiffs contend that they are “prevailing parties” entitled to an
   award of attorneys’ fees under these statutes. They argue that each of the
   following events alone is enough to confer status as a prevailing party: the
   district court’s interim order relieving Plaintiffs from complying with SB 14
   during the November 2016 elections, the district court’s declaratory
   judgment as to the § 2 violation, and this court’s approval of SB 5 as a
   legislative remedy. See Veasey, 888 F.3d at 804 (noting that “SB 5 constitutes
   an effective remedy for the only deficiencies testified to in SB 14”). The
   district court determined that Plaintiffs are prevailing parties based on the
   interim order alone. We agree and accordingly need not examine Plaintiffs’
   alternative theories of relief.
                                         A.
          The fee-shifting statutes do not define “prevailing party.” But the
   Supreme Court set forth the requirements for earning status as a prevailing
   party in Buckhannon Board and Care Home, Inc. v. West Virginia Department
   of Health and Human Resources, 532 U.S. 598, 604 (2001). There the Court
   held that a prevailing party “must achieve some judicially sanctioned relief
   that either creates or materially alters a legal relationship between the
   parties.” Petteway, 738 F.3d at 137 (citing Buckhannon, 532 U.S. at 604).




                                            8
Case: 20-40428      Document: 00516002643           Page: 9     Date Filed: 09/03/2021




                                     No. 20-40428


          Following Buckhannon, we established three requirements that must
   be satisfied for a plaintiff to demonstrate prevailing party status: “(1) the
   plaintiff must achieve judicially-sanctioned relief, (2) the relief must
   materially alter the legal relationship between the parties, and (3) the relief
   must modify the defendant’s behavior in a way that directly benefits the
   plaintiff at the time the relief is entered.” Id. (citing Dearmore v. City of
   Garland, 519 F.3d 517, 521 (5th Cir. 2008)). A prevailing party is “one who
   has been awarded . . . at least some relief on the merits,” and there must be
   “judicial imprimatur on the change” in the legal relationship between the
   parties. Buckhannon, 532 U.S. at 603, 605.
          A plaintiff can satisfy these three requirements without “receiv[ing] a
   final judgment in its favor,” as long as the plaintiff’s “success on a claim is
   [not] purely technical or de minimis.” Petteway, 738 F.3d at 137. And “[a]
   plaintiff’s success . . . need not address the central claim of the case; instead,
   a party may attain prevailing status by succeeding on ‘any significant issue in
   litigation which achieves some of the benefit the parties sought in bringing
   suit.’” Id. (quoting Tex. State Tchrs. Ass’n v. Garland Indep. Sch. Dist., 489
   U.S. 782, 789 (1989)). The relief need not be awarded at the conclusion of
   the case—a prevailing party is simply “one who has succeeded on any
   significant claim affording it some of the relief sought, either pendente lite or
   at the conclusion of the litigation.” Davis v. Abbott, 781 F.3d 207, 214 (5th
   Cir. 2015) (quoting Tex. State Tchrs. Ass’n, 489 U.S. at 791).
          The interim order governing the 2016 and 2017 election cycles
   demonstrably satisfies this three-part test. Indeed, the State of Texas
   acknowledged during oral argument that Plaintiffs have satisfied Buckhannon.
   We agree.
          First, the order is indisputably a form of judicially sanctioned relief.
   The parties ultimately agreed to the order, but only after the en banc court




                                           9
Case: 20-40428     Document: 00516002643           Page: 10    Date Filed: 09/03/2021




                                    No. 20-40428


   affirmed the district court’s finding of discriminatory effect, over the State’s
   vigorous opposition and multiple dissents. See Veasey, 830 F.3d at 272; id. at
   303–17 (Jones, J., concurring in part and dissenting in part) (dissenting from
   the en banc majority’s affirmance of the district court’s discriminatory effect
   finding); id. at 326–28 (Elrod, J., concurring in part and dissenting in part)
   (same). The order enjoined enforcement of the Texas photo ID requirement
   during the November 2016 elections. And as Defendants acknowledged at
   oral argument, they “[ha]ve never disputed that it was a decision on the
   merits.” See Buckhannon, 532 U.S. at 603 (a prevailing party is “one who has
   been awarded . . . at least some relief on the merits”).
          Second, the order materially altered the legal relationship between the
   parties—the “touchstone of the prevailing party inquiry.” Davis, 781 F.3d
   at 214 (quoting Sole v. Wyner, 551 U.S. 74, 82 (2007)). After all, without the
   order, Plaintiffs seeking to vote in the November 2016 elections would have
   been required to present photo ID under SB 14. Defendants’ counsel
   admitted as much at oral argument, stating that “we would have enforced
   SB 14 but for the interim relief.” Because the order relieved Plaintiffs from
   the burdens of SB 14 for the November 2016 elections, it materially altered
   the relationship between the parties.
          Third, the order benefited Plaintiffs in a manner that was neither
   “purely technical” nor “de minimis.” Petteway, 738 F.3d at 137. Defendants
   do not dispute that the order meaningfully altered the force and effect of
   Texas law. Nor can Defendants dispute that this change benefitted Plaintiffs
   during the November 2016 elections, as well as additional elections in 2017.
   Under SB 14, voters in Texas were required to present one of six forms of
   government-issued photo identification at the polls to vote. See Veasey,
   830 F.3d at 225 (listing the acceptable forms of photo identification). By
   contrast, the interim order permitted voters to cast their ballots without
   complying with SB 14—they could simply complete a Declaration of



                                           10
Case: 20-40428     Document: 00516002643           Page: 11    Date Filed: 09/03/2021




                                    No. 20-40428


   Reasonable Impediment and present identification in accordance with
   preexisting Texas law. Veasey, 888 F.3d at 796. Voters could either choose
   from among seven possible enumerated impediments, or write in their own
   explanation—and election officials were bound to accept the voter’s
   declaration, no questions asked. Id.
          Accordingly, we agree with the district court that the interim order
   alone is enough to confer prevailing party status on Plaintiffs. The interim
   order was judicially sanctioned relief, ordered by the district court at the
   directive of this court, that materially altered the legal relationship between
   the parties and directly benefited Plaintiffs during the November 2016
   elections. That cannot be undone—the November 2016 elections have come
   and gone—and the merits ruling on Plaintiffs’ discriminatory effects claim
   has not been disturbed. Cf. Stringer, 942 F.3d at 726 (Ho, J., concurring).
   The interim order prohibited the State from enforcing SB 14 and permitted
   Plaintiffs to vote without the photo identification required by that law.
   Plaintiffs are accordingly prevailing parties under Buckhannon.
                                          B.
          Defendants contend that, although Plaintiffs satisfy the three-part test
   under Buckhannon, their claim is ultimately foreclosed by Sole v. Wyner, 551
   U.S. 74 (2007). In Sole, the Court considered whether “[p]revailing party
   status . . . attend[s] achievement of a preliminary injunction that is reversed,
   dissolved, or otherwise undone by the final decision in the same case.” Id. at
   83. The Court concluded that it does not. It held that “a final decision on
   the merits denying permanent injunctive relief ordinarily determines who
   prevails in the action for purposes of [42 U.S.C.] § 1988(b).” Id. at 78, 83.
          Sole involved the display of Wyner’s artwork—nude individuals
   assembled into a peace sign—on a Florida state beach. That display ran afoul
   of the state’s “Bathing Suit Rule.” Id. at 78. But Wyner claimed that the




                                          11
Case: 20-40428     Document: 00516002643           Page: 12   Date Filed: 09/03/2021




                                    No. 20-40428


   rule violated the First Amendment. She won a preliminary injunction that
   permitted her display behind a barrier that would shield other beachgoers
   from viewing it. Id. at 79–80. But the court ultimately denied permanent
   injunctive relief and granted summary judgment to the state. Id. at 80.
          Wyner sought attorneys’ fees on the ground that she qualified as a
   prevailing party because she obtained a preliminary injunction. Id. at 81. But
   the Supreme Court rejected her claim. The Court reasoned that “the
   preliminary injunction hearing was necessarily hasty and abbreviated,” and
   “the provisional relief granted terminated only the parties’ opening
   engagement.” Id. at 84. “Of controlling importance to [the] decision, the
   eventual ruling on the merits for defendants . . . superseded the preliminary
   ruling. Wyner’s temporary success rested on a premise the District Court
   ultimately rejected.” Id. at 84–85 (emphasis added). “The final decision . . .
   rejected the same claim [Wyner] advanced in her preliminary injunction
   motion,” and Florida’s Bathing Suit Rule “remained intact” at the end of
   the litigation, resulting in “no enduring ‘chang[e] [in] the legal
   relationship’” between the parties. Id. at 86 (quoting Tex. State Tchrs. Ass’n,
   489 U.S. at 792) (emphasis added and remaining alterations in original).
          Sole is distinguishable from this case for multiple reasons. Unlike the
   preliminary relief in Sole, which was granted after a “hasty and abbreviated”
   hearing, the order here was granted after a nine-day trial, a ruling on the
   merits, and an en banc decision affirming Plaintiffs’ win on their
   discriminatory effects claim. 551 U.S. at 84. Whereas the preliminary relief
   in Sole was based on the plaintiff’s “likelihood of success on the merits,”
   Wyner v. Struhs, 254 F. Supp. 2d 1297, 1303 (S.D. Fla. 2003) (emphasis
   added), the district court here ordered relief based on Plaintiffs’ actual
   success on the merits.




                                         12
Case: 20-40428      Document: 00516002643            Page: 13    Date Filed: 09/03/2021




                                      No. 20-40428


          And most notably, in Sole, the denial of the plaintiff’s request for a
   permanent injunction “superseded the preliminary ruling,” and the
   plaintiff’s “temporary success rested on a premise the District Court
   ultimately rejected.” 551 U.S. at 84–85 (emphasis added). As the Court there
   emphasized: “The final decision [denying permanent injunctive relief]
   rejected the same claim [plaintiff] advanced in her preliminary injunction
   motion . . . . At the end of the fray, [the challenged law] remained intact.” Id.
   at 86. Here, by contrast, the premise of the interim order—Plaintiffs’
   discriminatory effect claim—was never rejected by either the district court or
   this court. SB 14 was not implemented during the November 2016 elections,
   and it has since been discarded.
          Defendants’ reliance on Sole is unavailing.
                                           C.
          Finally, Defendants argue that, because the district court’s final
   judgment dismissed Plaintiffs’ claims and awarded no additional relief, any
   claim for attorneys’ fees fails under Dearmore v. City of Garland, 519 F.3d 517
   (5th Cir. 2008).
          In Dearmore, we examined whether a plaintiff is a prevailing party
   when it wins a preliminary injunction based on a finding of probable success
   on the merits, and the defendant subsequently moots the case in direct
   response to the preliminary injunction. Id. at 521. We set out a three-prong
   test for determining prevailing party status “[u]nder these facts”: “the
   plaintiff (1) must win a preliminary injunction, (2) based on an unambiguous
   indication of probable success on the merits of the plaintiff’s claims as
   opposed to a mere balancing of the equities in favor of the plaintiffs, (3) that
   causes the defendant to moot the action,” thereby preventing the plaintiff
   from obtaining final relief on the merits. Id. at 524. Notably, we made clear
   that this test is “only applicable in [these] limited factual circumstances . . . .




                                           13
Case: 20-40428     Document: 00516002643           Page: 14   Date Filed: 09/03/2021




                                    No. 20-40428


   [I]t only applies when a plaintiff obtains a preliminary injunction based on an
   unambiguous indication of probable success on the merits, which causes the
   defendant to moot the action.” Id. at 526 n.4. See also Davis, 781 F.3d at 217
   (recognizing that this test “is only applicable in [Dearmore’s] limited factual
   circumstances”).
          Veasey never became moot.        Defendants contend that Dearmore
   forecloses an award of attorneys’ fees for that reason. But their Dearmore
   theory suffers the same defect as their Sole theory: Whereas Dearmore (like
   Sole) involved a preliminary injunction based on probable success on the
   merits, the district court here ordered relief based on Plaintiffs’ actual
   success on the merits. The court effected permanent relief that governed the
   administration of the November 2016 elections, following confirmation on
   appeal of Plaintiffs’ successful discriminatory effect claim. And that relief
   cannot be undone, as Defendants acknowledge—nothing can change the fact
   that Plaintiffs were not required to comply with SB 14 during the November
   2016 elections. Cf. Stringer, 942 F.3d at 726 (Ho, J., concurring). So
   Dearmore does not bar the award of attorneys’ fees challenged here.
                                        ***
          Far from leaving the courthouse empty-handed, Plaintiffs won on a
   “significant issue in [the] litigation which achieve[d] some of the benefit
   [they] sought in bringing suit.” Petteway, 738 F.3d at 137 (citation omitted).
   The district court therefore correctly held that Plaintiffs are prevailing
   parties under Buckhannon and awarded attorneys’ fees. We affirm.




                                         14
Case: 20-40428      Document: 00516002643             Page: 15   Date Filed: 09/03/2021




                                       No. 20-40428


   James C. Ho, Circuit Judge, concurring:
          I concur because, under the en banc decision in this case, the plaintiffs
   plainly prevailed. I write separately to explain why they shouldn’t have.
          The plaintiffs convinced the en banc court to enjoin the Texas photo
   ID requirement under Section 2 of the Voting Rights Act. See Veasey v.
   Abbott, 830 F.3d 216 (5th Cir. 2016) (en banc) (Veasey I). Under that
   decision, Texas voters can completely ignore the photo ID law any time they
   want to. Just come up with any excuse, no matter how baseless—and election
   officials have no choice but to count your ballot. See Veasey v. Abbott,
   888 F.3d 792, 796 (5th Cir. 2018) (Veasey II).
          And that’s exactly what happened during the 2016 election cycle.
   Voters were able to avoid presenting photo ID simply by asserting such flimsy
   explanations as “because I didn’t bring it,” “[I] procrastinated,” “it’s
   unconstitutional,” “protest of voter ID law,” “do not agree with law,” “did
   not want to ‘pander’ to government requirement,” and “lack of trust that
   this law is valid.” See, e.g., id. at 797 n.1.
          So the plaintiffs effectively emasculated the Texas photo ID law.
   What Texas law once required, the en banc court made merely voluntary.
          This was a substantial win for the plaintiffs—and a substantial loss for
   the State of Texas. As Texas acknowledged during oral argument, it would
   be “counterintuitive” to deny that the plaintiffs were “prevailing parties” in
   this suit. So we have no choice but to concur in the award of attorneys’ fees
   to the plaintiffs.
          That said, I write separately to explain why none of this should have
   happened in the first place—why we should have upheld Texas law and put
   an end to this litigation five years ago.




                                             15
Case: 20-40428      Document: 00516002643           Page: 16   Date Filed: 09/03/2021




                                     No. 20-40428


                                          I.
          The right to vote is “fundamental to our constitutional democracy.”
   Tex. Democratic Party v. Abbott, 961 F.3d 389, 413 (5th Cir. 2020) (Ho, J.,
   concurring). But “it means nothing if your vote doesn’t count.” Id. “And
   it won’t count if it’s cancelled by a fraudulent vote—as the Supreme Court
   has made clear in case after case.” Id. “Every voter’s vote is entitled to be
   counted,” and that means that every vote must be “protected from the
   diluting effect of illegal ballots.” Gray v. Sanders, 372 U.S. 368, 380 (1963).
   “[P]rotection of the integrity of the ballot box is surely a legitimate state
   concern.” O’Brien v. Skinner, 414 U.S. 524, 534 (1974) (Marshall, J.,
   concurring).    There should be “no question about the legitimacy or
   importance of the State’s interest in counting only the votes of eligible
   voters.” Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196 (2008)
   (plurality op. of Stevens, J.).
          Not surprisingly, then, there is broad support for requiring voters to
   present photo identification to ensure the integrity of the ballot box—and
   broad consensus that the absence of such measures creates the perception, if
   not also the reality, of secure and uncorrupted elections. As former President
   Jimmy Carter and former Secretary of State James Baker observed,
   “Americans are losing confidence in the fairness of elections.” Comm’n
   on Fed. Election Reform, Building Confidence in U.S.
   Elections ii (2005). “Our Commission on Federal Election Reform was
   formed to recommend ways to raise confidence in the electoral system.” Id.
   And in the signed letter that opens the Commission’s official report,
   President Carter and Secretary Baker specifically “recommend[ed] a photo
   ID system for voters” to restore voter confidence in our election system. Id.
   See also id. at iii (preface by the executive director) (same). Requiring photo
   ID was also one of the “five pillars” recommended in the Carter–Baker
   Commission’s official report to “[b]uild[] confidence in U.S. elections”



                                          16
Case: 20-40428      Document: 00516002643            Page: 17   Date Filed: 09/03/2021




                                      No. 20-40428


   “[a]t a time when there is growing skepticism with our electoral system.” Id.
   at iv. See also id. at 6 (same).
          As the report explained, “election officials . . . need to make sure that
   the person arriving at a polling site is the same one that is named on the
   registration list.” Id. at 18. “In the old days and in small towns where
   everyone knows each other, voters did not need to identify themselves. But
   in the United States, where 40 million people move each year, and in urban
   areas where some people do not even know the people living in their own
   apartment building let alone their precinct, some form of identification is
   needed.” Id.
          Accordingly, “[t]he electoral system cannot inspire public confidence
   if no safeguards exist to deter or detect fraud or to confirm the identity of
   voters.” Id. “[W]e believe that citizens should identify themselves as the
   correct person on the registration list when they vote.” Id.
          Notably, the Commission specifically rejected claims that “the
   evidence of multiple voting is thin” or that “ID requirements . . . are ‘a
   solution in search of a problem.’” Id.
          To begin with, the Commission determined that “there is no doubt”
   that voting fraud not only “occur[s]” but “could affect the outcome of a
   close election.” Id. “In close or disputed elections, and there are many, a
   small amount of fraud could make the margin of difference.” Id.
          And for good reason. As Justice Stevens observed, “flagrant examples
   of such fraud in other parts of the country have been documented throughout
   this Nation’s history by respected historians and journalists.” Crawford, 553
   U.S. at 195 (plurality op. of Stevens, J.). He noted various historical examples
   that “demonstrate that not only is the risk of voter fraud real but that it could
   affect the outcome of a close election.” Id. at 196. See id. at 195–96 & nn. 11–
   13 (noting examples in New York, California, Washington, Maryland,




                                           17
Case: 20-40428     Document: 00516002643           Page: 18   Date Filed: 09/03/2021




                                    No. 20-40428


   Wisconsin, Georgia, Illinois, Pennsylvania, Missouri, Florida, and Indiana).
   See also John Fund, Stealing Elections: How Voter Fraud
   Threatens Our Democracy 87–88, 137–38 (2004) (noting examples
   in South Dakota and Louisiana).
          Moreover, even setting aside concerns about actual voter fraud, “the
   perception of possible fraud contributes to low confidence in the system.”
   Building Confidence, supra, at 18. “A good ID system could deter,
   detect, or eliminate several potential avenues of fraud—such as multiple
   voting or voting by individuals using the identities of others or those who are
   deceased—and thus it can enhance confidence.” Id. at 18–19.
          The Commission addressed concerns that voter ID requirements
   “could disenfranchise eligible voters” or “have an adverse effect on
   minorities.” Id. at 19. It concluded that such concerns weigh in favor of
   implementing a fair photo ID requirement—not eliminating photo ID
   requirements altogether.      It observed that “[v]oters in nearly 100
   democracies use a photo identification card without fear of infringement of
   on their rights.” Id. at 5. See also id. at 20 (“most advanced democracies
   have fraud-proof voting or national ID cards, and their democracies remain
   strong”); Stealing Elections, supra, at 4–5 (discussing photo ID
   requirements in Mexico and many other countries).
          After all, photo ID requirements are ubiquitous in our daily lives. You
   need a photo ID to travel, to enter public buildings, to cash a check, to make
   credit card purchases of everyday goods and services, to consume alcohol,
   and to purchase a firearm. Yet we do not accuse merchants of customer
   suppression if they insist on photo ID as a condition of using a credit card.
   We do not charge airports with traveler suppression when they require photo
   ID as a condition of clearing security. We do not claim that bars and
   restaurants are racist just because they ask for photo ID to ensure one’s




                                         18
Case: 20-40428      Document: 00516002643           Page: 19   Date Filed: 09/03/2021




                                     No. 20-40428


   eligibility to drink. And we certainly do not criticize our own court security
   officials for requiring photo ID to enter the John Minor Wisdom Building.
            Nor is there cause to condemn the Carter–Baker Commission for
   engaging in voter suppression, just because it would require photo ID as a
   condition of voting. As the Commission put it, “[p]hoto IDs currently are
   needed to board a plane, enter federal buildings, and cash a check. Voting is
   equally important.” Building Confidence, supra, at 18.
            Surely no one who believes in democracy would support any measure
   that unduly burdens the exercise of the franchise for any citizen. As the
   Carter–Baker Commission put it, “[t]he vigor of American democracy rests
   on the vote of each citizen. Only when citizens can freely and privately
   exercise their right to vote and have their vote recorded correctly can they
   hold their leaders accountable.” Id. at 1.
            But it is not asking too much of voters to undertake the modest duty
   of securing photo ID in order to help ensure the integrity of the ballot box.
   Indeed, in any free society, we ask citizens to accept certain modest
   obligations to secure our liberties and the effective operation of democratic
   governance. We demand that our citizenry be educated. We impose taxes to
   support essential government services. We compel citizens to serve on
   juries. We require registration with the selective service in case of a military
   draft.
            Requiring citizens to present photo ID to vote is not an unreasonable
   burden. If anything, it is less burdensome than other basic obligations of
   citizenship that everyone accepts and no one questions. Indeed, it is not
   meaningfully greater than the burden of going to the polls to vote in the first
   place. To quote Justice Stevens: “For most voters who need them, the
   inconvenience of making a trip to the [Bureau of Motor Vehicles], gathering
   the required documents, and posing for a photograph surely does not qualify




                                          19
Case: 20-40428     Document: 00516002643            Page: 20   Date Filed: 09/03/2021




                                     No. 20-40428


   as a substantial burden on the right to vote, or even represent a significant
   increase over the usual burdens of voting.” Crawford, 553 U.S. at 198
   (plurality op. of Stevens, J.). And even if “we assume” that “a somewhat
   heavier burden may be placed on a limited number of persons,” “[t]he
   severity of that burden is, of course, mitigated by the fact that, if eligible,
   voters without photo identification may cast provisional ballots that will
   ultimately be counted.” Id. at 199. See also Veasey I, 830 F.3d at 226 (“If a
   voter is unable to provide SB 14 ID at the poll, the voter can cast a provisional
   ballot”).
          So it’s no surprise that the Carter–Baker Commission endorsed photo
   ID requirements—or that the Supreme Court quoted the Commission report
   extensively in affirming the necessity and validity of photo ID laws against
   constitutional challenge. See Crawford, 553 U.S. at 193–94, 197 (plurality op.
   of Stevens, J.) (quoting Building Confidence, supra, at 18).
                                          II.
          The Commission report also featured prominently when the Seventh
   Circuit addressed—and rejected—a challenge to Wisconsin’s photo ID law
   under Section 2 of the Voting Rights Act. See Frank v. Walker, 768 F.3d 744,
   745 (7th Cir. 2014) (citing Building Confidence, supra, at 18). We
   should have followed the Seventh Circuit’s lead and upheld the Texas photo
   ID requirement as well.
                                          A.
          The Seventh Circuit began its analysis by first acknowledging that the
   record evidence in that case “document[ed] a disparate outcome” based on
   race. Id. at 753. In Wisconsin, much like in Texas, “white registered voters
   are more likely to possess qualifying photo IDs, or the documents necessary
   to get them.” Id. at 752. See also Veasey I, 830 F.3d at 264 (endorsing district
   court findings that “Texans living in poverty . . . are less likely to possess




                                          20
Case: 20-40428     Document: 00516002643            Page: 21    Date Filed: 09/03/2021




                                     No. 20-40428


   qualified photo ID” and that “a disproportionate number of Texans living in
   poverty are African–Americans and Hispanics”).
          This evidence is notable, the court acknowledged, because disparate
   impact can be actionable under Section 2, even in the absence of clear
   evidence of discriminatory intent.       As the Supreme Court has stated,
   “certain practices and procedures that result in the denial or abridgment of
   the right to vote are forbidden even though the absence of proof of
   discriminatory intent protects them from constitutional challenge.” Chisom
   v. Roemer, 501 U.S. 380, 383–84 (1991). Section 2 “proscribes practices with
   discriminatory effect whether or not intentional.” Id. at 406 (Scalia, J.,
   dissenting).
          But as the Supreme Court has also repeatedly warned, disparate
   impact alone cannot be enough to establish liability. To the contrary,
   “[s]erious constitutional questions . . . might arise” if “liability were imposed
   based solely on a showing of a statistical disparity.” Tex. Dep’t of Hous. &
   Cmty. Affs. v. Inclusive Cmtys. Project, Inc., 576 U.S. 519, 540 (2015). See also
   Ricci v. DeStefano, 557 U.S. 557, 594–96 (2009) (Scalia, J., concurring)
   (same).
          After all, “the Fourteenth Amendment guarantees equal laws, not
   equal results.” Personnel Adm’r of Massachusetts v. Feeney, 442 U.S. 256, 273
   (1979) (describing this principle as the “settled rule” under our
   Constitution). And the same is true under the Fifteenth Amendment.
   “‘[A]ction by a State that is racially neutral on its face violates the Fifteenth
   Amendment only if motivated by a discriminatory purpose.’” Reno v. Bossier
   Parish Sch. Bd., 520 U.S. 471, 481 (1997) (quoting City of Mobile v. Bolden, 446
   U.S. 55, 62 (1980) (plurality op.)).
          So when Congress takes action to enforce the promise of equality of
   opportunity guaranteed by the Fourteenth and Fifteenth Amendments, it




                                          21
Case: 20-40428     Document: 00516002643            Page: 22    Date Filed: 09/03/2021




                                     No. 20-40428


   must be careful to enact laws that are “congruent and proportional” to that
   promise. City of Boerne v. Flores, 521 U.S. 507, 520 (1997). Indeed, if
   disparate impact alone were enough to violate Section 2, that would
   “dismantle every state’s voting apparatus.” Frank, 768 F.3d at 754. And
   that is precisely the kind of “serious federalism cost[]” that Justice
   O’Connor has specifically cautioned courts to avoid in Section 2 cases. Reno
   v. Bossier Parish Sch. Bd., 520 U.S. 471, 480 (1997).
          Not surprisingly, then, “[s]everal courts of appeal have rejected § 2
   challenges based purely on a showing of some relevant statistical disparity
   between minorities and whites.” Smith v. Salt River Project Agricultural
   Improvement and Power District, 109 F.3d 586, 595 (9th Cir. 1997). “[A] bare
   statistical showing of disproportionate impact on a racial minority does not
   satisfy the § 2 ‘results’ inquiry.” Gonzalez v. Arizona, 677 F.3d 383, 407 (9th
   Cir. 2012) (en banc) (quoting Salt River, 109 F.3d at 595). As the Seventh
   Circuit put it, “§ 2(a) does not condemn a voting practice just because it has
   a disparate effect on minorities.” Frank, 768 F.3d at 753.
                                          B.
          So if discriminatory intent is not required—but evidence of disparate
   impact is insufficient—then what is the standard that courts should apply in
   Section 2 cases, consistent with both Section 2 and the Constitution?
          In other contexts, the Supreme Court has noted that disparate impact
   theory can help “uncover[] discriminatory intent” and “counteract
   unconscious prejudices and disguised animus” or “covert and illicit
   stereotyping” that “escape easy classification as disparate treatment.”
   Inclusive Cmtys., 576 U.S. at 521, 540. It can serve as “an evidentiary tool . . .
   to identify genuine, intentional discrimination—to ‘smoke out[]’ . . .
   disparate treatment.” Ricci, 557 U.S. at 595 (2009) (Scalia, J., concurring).
   See also Rollerson v. Brazos River Harbor, 6 F.4th 633, 648 (5th Cir. 2021) (Ho,




                                          22
Case: 20-40428     Document: 00516002643           Page: 23    Date Filed: 09/03/2021




                                    No. 20-40428


   J., concurring in part and concurring in the judgment) (disparate impact
   theory may operate as “a legal presumption that evidence of racial imbalance
   is evidence of racial discrimination—at least until the defendant can prove
   otherwise”).
          This same logic could presumably apply in Section 2 cases as well.
   See, e.g., Chisom, 501 U.S. at 406 (Scalia, J., dissenting) (“This new ‘results’
   criterion [under Section 2] provides a powerful, albeit sometimes blunt,
   weapon with which to attack even the most subtle forms of discrimination.”);
   Hayden v. Pataki, 449 F.3d 305, 333 (2nd Cir. 2006) (Walker, C.J.,
   concurring) (Voting Rights Act “can serve to invalidate measures with
   disparate racial impact only if there is evidence in the congressional record
   that those measures are part of a history and practice of unconstitutional
   intentional discrimination”).
          This appears to be the approach taken by the en banc majority in our
   court. The en banc majority opinion essentially concluded that Texas
   policymakers enacted a photo ID requirement to suppress racial minorities,
   not to strengthen ballot security. See, e.g., 830 F.3d at 250–65.
          But it is not clear how one can condemn the State of Texas for
   engaging in voter suppression, without also condemning the Carter–Baker
   Commission for the very same thing. The en banc majority is no help—it
   does not even mention the Commission, despite its prominence in Supreme
   Court and circuit precedent upholding photo ID laws in other states against
   legal challenge. See, e.g., Crawford, 553 U.S. at 193–94, 197 (plurality op. of
   Stevens, J.) (quoting Building Confidence, supra, at 18); id. at 237–38
   (Breyer, J., dissenting) (“Like Justice STEVENS, I give weight to the fact
   that a national commission, chaired by former President Jimmy Carter and
   former Secretary of State James Baker, studied the issue and recommended
   that States should require voter photo IDs.”); id. at 241 (“[the




                                         23
Case: 20-40428     Document: 00516002643            Page: 24   Date Filed: 09/03/2021




                                     No. 20-40428


   Commission’s] findings are highly relevant to both legislative and judicial
   determinations of the reasonableness of a photo ID requirement”); Frank,
   768 F.3d at 745 (citing Building Confidence, supra, at 18). But the
   logic employed by the en banc majority would indicate that the Carter-Baker
   Commission’s work is racially discriminatory as well.
          The en banc majority condemned Texas for adopting “the strictest
   law in the country” because it would have accepted only six forms of photo
   ID in order to vote—fewer than in Wisconsin and other states. See 830 F.3d
   at 247 n.37, 248 n.38 (cleaned up); see also id. at 225 (describing the six forms
   of photo ID permitted under SB 14). Moreover, the en banc majority
   repeatedly called out Texas for refusing to expand the number of acceptable
   forms of photo ID. It concluded that the State’s unwillingness to enact such
   “ameliorative amendments” ultimately supported the finding of a Section 2
   violation. See, e.g., id. at 237 (“proponents of SB 14 voted to table numerous
   amendments meant to expand the types of accepted IDs”); id. at 261 (“the
   Legislature’s response to ameliorative amendments[] demonstrated a lack of
   responsiveness to minority needs by elected officials”); id. at 263 (“the
   Legislature rejected many ameliorative amendments that would have
   brought SB 14 in line with those states’ voter ID laws”).
          But the Carter–Baker Commission recommended an even stricter
   photo ID requirement than Texas law. It unapologetically advocated for “a
   single, uniform ID” to vote. Building Confidence, supra, at iv
   (emphasis added). As President Carter and Secretary Baker explained, “we
   recommended a standard for the entire country, the Real ID card, the
   standardized driver’s licenses mandated by federal law last May. With that
   law, a driver’s license can double as a voting card.” Jimmy Carter and James
   A. Baker III, Voting Reform Is in the Cards, N.Y. Times (Sept. 23, 2005),
   available at   https://www.nytimes.com/2005/09/23/opinion/voting-
   reform-is-in-the-cards.html. See also Building Confidence, supra, at



                                          24
Case: 20-40428     Document: 00516002643            Page: 25    Date Filed: 09/03/2021




                                     No. 20-40428


   19 (“the Commission recommends that states use ‘REAL ID’ cards for
   voting purposes”); id. (“our Commission recommends that states use the
   REAL ID and/or an [Election Assistance Commission] template for voting,
   which would be a REAL ID card without reference to a driver’s license”).
   The Commission even suggested that “[t]here is likely to be less
   discrimination against minorities if there is a single, uniform ID, than if poll
   workers can apply multiple standards.” Id. at iv. See also Voting Reform, supra
   (“Our concern was that the differing requirements from state-to-state could
   be a source of discrimination.”).
          So if the State of Texas is guilty of suppressing the votes of racial
   minorities because it repeatedly rejected proposals to allow more than six
   forms of photo ID, then a fortiori President Carter and Secretary Baker are
   guilty of suppressing the votes of racial minorities because they would have
   allowed only “a single, uniform ID.” Building Confidence, supra, at
   iv (emphasis added).
                                          C.
          There is, of course, another way to go. The Seventh Circuit solved
   the quandary of holding disparate impact insufficient, yet discriminatory
   intent unnecessary, by starting where we always should—with the governing
   legal text.
          Under Section 2(a), “[n]o voting qualification or prerequisite to
   voting or standard, practice, or procedure shall be imposed or applied by any
   State or political subdivision in a manner which results in a denial or
   abridgement of the right of any citizen of the United States to vote on account of
   race or color.” 52 U.S.C. § 10301(a) (emphasis added). Invoking that
   language, the Seventh Circuit concluded that evidence of disparate impact
   alone “do[es] not show a ‘denial’ of anything by Wisconsin, as § 2(a)




                                          25
Case: 20-40428     Document: 00516002643            Page: 26    Date Filed: 09/03/2021




                                     No. 20-40428


   requires.” Frank, 768 F.3d at 753. “[U]nless Wisconsin makes it needlessly
   hard to get photo ID, it has not denied anything to any voter.” Id.
          The Seventh Circuit also examined the text of Section 2(b). It states
   that “‘[a] violation of subsection (a) is established if, based on the totality of
   circumstances, it is shown that the political processes . . . are not equally open
   to participation by members of a class of citizens protected by subsection (a)
   in that its members have less opportunity than other members of the electorate
   to participate in the political process.’” 768 F.3d at 753 (quoting 52 U.S.C.
   § 10301(b)).
          Under that text, the Wisconsin photo ID law is lawful because it “does
   not draw any line by race.” Id. “[T]he district judge did not find that blacks
   or Latinos have less ‘opportunity’ than whites to get photo IDs.” Id.
   “Instead the judge found that, because they have lower income, these groups
   are less likely to use that opportunity. And that does not violate § 2.” Id.
          The Seventh Circuit illustrated this point by noting the contrast
   between racially gerrymandered districts that effectively deprive voters of
   one race of an equal opportunity to elect officials of their choice—giving rise
   to claims of vote dilution, on the one hand—and voting laws that apply in the
   same manner to all voters, such as photo ID requirements, on the other hand.
   “In voting-dilution cases, citizens lumped into a district can’t extricate
   themselves except by moving, so clever district-line drawing can
   disadvantage minorities.” Id. The Wisconsin photo ID law, by contrast,
   “extends to every citizen an equal opportunity to get a photo ID.” Id. “[I]n
   Wisconsin everyone has the same opportunity to get a qualifying photo ID.”
   Id. at 755.
          The Ninth Circuit applied the same logic, rejecting a Section 2
   challenge to Arizona’s photo ID law because there was “no evidence that
   Latinos’ ability or inability to obtain or possess identification for voting




                                          26
Case: 20-40428     Document: 00516002643          Page: 27   Date Filed: 09/03/2021




                                   No. 20-40428


   purposes (whether or not interacting with the history of discrimination and
   racially polarized voting) resulted in Latinos having less opportunity to
   participate in the political process and to elect representatives of their
   choice.” Gonzalez, 677 F.3d at 407 (emphasis added).
          Our en banc court should have reached the same conclusion. We
   should have followed the principles articulated in Crawford, Frank, and
   Gonzalez, and upheld the Texas photo ID requirement accordingly.
                                        D.
          What’s more, these same principles were recently reinforced by the
   Supreme Court in Brnovich v. Democratic National Committee, 141 S. Ct. 2321
   (2021).
          In Brnovich, just as in Crawford, the Court heeded the Carter-Baker
   Commission’s warnings about election fraud.            Id. at 2347–48.      It
   acknowledged the state’s “indisputably . . . compelling interest in preserving
   the integrity of its election process.” Id. at 2347 (quotations omitted). And
   it found that interest compelling, and sufficient to defeat a claim under
   Section 2, “[e]ven if the plaintiffs had shown a disparate burden.” Id.
          The Court reaffirmed that Section 2 does not impose a “freewheeling
   disparate-impact regime.” Id. at 2341. To the contrary, Section 2(b)
   “directs us to consider ‘the totality of circumstances’” that “have a bearing
   on whether a State makes voting ‘equally open’ to all and gives everyone an
   equal ‘opportunity’ to vote”—and not “the totality of just one
   circumstance,” namely, “disparate impact.” Id.
          So that means taking into account common-sense observations about
   our electoral system, such as the fact that “voting necessarily requires some
   effort”—it “takes time and, for almost everyone, some travel”—and it
   “requires compliance with certain rules.”          Id. at 2338.     It means




                                        27
Case: 20-40428     Document: 00516002643            Page: 28   Date Filed: 09/03/2021




                                     No. 20-40428


   acknowledging that voters “must tolerate the ‘usual burdens of voting’”—
   and that having to endure such burdens does not mean that our electoral
   system is no longer “‘equally open’” or fails to “furnish[] an equal
   ‘opportunity’ to cast a ballot.” Id. Put simply, “[m]ere inconvenience
   cannot be enough to demonstrate a violation of § 2.” Id.
          These principles confirm that our en banc court erred in enjoining the
   Texas photo ID requirement.
                                         III.
          My concern with our en banc decision in Veasey is not just limited to
   the fact that it wrongly blocks an important tool for strengthening voter
   confidence in our democracy. I also fear that it undermines our Nation’s
   commitment to civil rights, by dividing us over a cause that should powerfully
   unite us.
          Nearly seven decades ago, before he joined the Court, Justice
   Thurgood Marshall proclaimed it his “dedicated belief” “[t]hat the
   Constitution is color blind.” Brief for Appellants in Nos. 1, 2 and 4 and for
   Respondents in No. 10 on Reargument, at 65, Brown v. Board of Education,
   347 U.S. 483 (1954). He called on the Court to embrace the vision that
   “‘[o]ur Constitution . . . is color-blind, and neither knows nor tolerates
   classes among citizens.’” Id. at 41 (quoting Plessy v. Ferguson, 163 U.S. 537,
   559 (1896) (Harlan, J., dissenting)). See also University of California v. Bakke,
   438 U.S. 265, 416–18 (1978) (Stevens, J., concurring in part and dissenting in
   part) (authors of 1964 Civil Rights Act intended to codify their understanding
   of the Constitution as “colorblind”).
          We disserve that vision when we treat race neutrality, rather than
   racism, as the enemy. See, e.g., Ibram X. Kendi, How to Be an Anti-
   Racist 20 (2019) (“The most threatening racist movement is not the alt
   right’s unlikely drive for a White ethnostate but the regular American’s drive




                                           28
Case: 20-40428     Document: 00516002643           Page: 29    Date Filed: 09/03/2021




                                    No. 20-40428


   for a ‘race-neutral’ one.”). We discredit the cause when we ignore the
   fundamental difference “between securing equality of opportunity regardless
   of race and guaranteeing equality of outcome based on race”—“between
   color blindness and critical race theory.” Rollerson, 6 F.4th at 648 (Ho, J.,
   concurring in part and concurring in the judgment). We dishonor our
   commitment to civil rights when we disparage everyone and everything in
   America as racist.
          Photo ID requirements are ubiquitous. They’re widely accepted in
   countless areas outside voting. And they’re race neutral. Disparaging voter
   ID laws as irredeemably racist does nothing to bolster voter confidence in our
   democracy. It may even exacerbate voter suspicion about the sincerity of our
   efforts to ensure the integrity of our democracy—not to mention our
   commitment to racial equality. “Citizens are understandably skeptical when
   government officials claim that they’re just here to help—but then declare
   that up is down, left is right, race consciousness is good, and race neutrality
   is bad.” Id. at 650 (Ho, J., concurring in part and concurring in the
   judgment).
                                        ***
          We should all agree about the importance of protecting our democracy
   against those who would threaten to overturn the results of an election. So
   we shall see whether courts in the future will respect or overturn the will of
   the voters when it comes to their support for photo ID requirements and
   other ballot security policies that are designed to “build[] confidence in U.S.
   elections.” Building Confidence, supra, at 69.
          Until then, we are bound by our previous en banc decision in this case.
   That decision resulted in a court order that essentially gutted the Texas
   photo ID law during the 2016 election cycle. Today our court concludes that
   that was obviously a significant win for the plaintiffs. I concur.




                                          29